FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARSHA BRANDON,                                  No. 14-56815

               Plaintiff - Appellant,            D.C. No. 2:13-cv-07613-PSG-E

 v.
                                                 MEMORANDUM*
LOS ANGELES COUNTY SHERIFF
DEPARTMENT; MORALES, Deputy,
individual and official capacity,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Marsha Brandon appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging various constitutional claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal for failure to serve a summons and complaint in a timely manner.

Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We vacate

and remand.

      The district court dismissed Brandon’s action without prejudice because

Brandon failed to show good cause as to why she did not provide the U.S.

Marshals Service with sufficient information to serve “Deputy Morales.”

However, the record indicates that Brandon provided the U.S. Marshals Service

with Deputy Morales’ last name, his place of employment, and the date, time, and

location of the alleged incident. See Puett v. Blandford, 912 F.2d 270, 275 (9th

Cir. 1990) (a prisoner “proceeding in forma pauperis is entitled to rely on the U.S.

Marshal for service” and as long as he or she “provide[s] the necessary information

to help effectuate service,” a prisoner “should not be penalized by having his or her

action dismissed for failure to effect service where the U.S. Marshal . . . has failed

to perform [its] duties”). The record does not indicate why the U.S. Marshal or the

Sheriff’s Department was unable to effectuate service. Accordingly, we vacate and

remand for further proceedings, including, if necessary, a determination of the U.S.

Marshal’s or Sheriff’s Department’s efforts to identify or locate Deputy Morales.




                                           2                                    14-56815
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      VACATED and REMANDED.




                                         3                                   14-56815